Title: To James Madison from Fulwar Skipwith, 2 January 1808
From: Skipwith, Fulwar
To: Madison, James



Sir
Paris, 2d. Jany 1808

Annexed hereto is a copy of my letter to Genl. Armstrong, and also a copy of a letter from Mr. Leveux, the deputy Commercial Agent of the United States at Calais, on the subject of the American Ship the Brothers, Capt Fisk, bound from Virginia to London with a Cargo of Tobacco, which has been just captured by a French privateer & brought into the harbour of Calais.  I have the honor to be with respectful consideration Sir Your Mo. Ob. Servt.

Fulwar Skipwith

